Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew S. McConnell, Reg. No. 32,272, on 3/18/2022.

The application has been amended as follows: 

Claim 1 has been rewritten to the following:
--An item of exercise equipment, comprising: 
a frame configured to support a user; 
a user input arrangement movably mounted to the frame for enabling a user to apply input forces during exercise; 
a support arrangement with which the frame is engaged and that supports the frame above a support surface, wherein the support arrangement is configured to provide movement of the frame in a fore-aft direction in response to input forces applied to the frame by the user; and 
a neutral biasing arrangement for biasing the frame toward a fore-aft neutral position and a tilting neutral position;

wherein the neutral biasing arrangement comprises a first biasing arrangement for biasing the frame toward the fore-aft neutral position and a second biasing arrangement for biasing the frame toward a tilt neutral position; and 
wherein the frame is engaged with the support arrangement via engagement of a pair of rollers with a pair of support members, wherein the support members and rollers cooperate to provide fore-aft movement of the frame relative to the support arrangement.--

Claim 2 has been canceled.

Claim 3:
Line 1, “claim 2” has been changed to --claim 1--.
Line, “movable input” has been changed to --user input--.

Claims 4-6 have been canceled.

Claim 7:
Line 1, “claim 6” has been changed to --claim 1--.

Claim 8:
Line 1, “claim 6” has been changed to --claim 1--.

Claim 9:
Line 1, “claim 8 wherein” has been changed to --claim 8, wherein--.


Line 1, “claim 6” has been changed to --claim 1--.
Line 2, “an arcuate configuration of the support members that provides” has been changed to --arcuate support members that provide--.

Claim 11:
Line 1, “claim 5” has been changed to --claim 1--.

Claim 15:
Last line, “position.” has been changed to the following:
--position; 
wherein the movable support arrangement includes a pair of axially spaced apart support members engaged with a pair of axially spaced apart rollers, wherein relative axial movement between the support members and the rollers causes axial fore-aft movement of the frame relative to the base.--

Claim 16 has been canceled.

Claim 17:
Line 1, “claim 16” has been changed to --claim 15--.

Information Disclosure Statements
The information disclosure statements (IDS) submitted on 5/13/2020 and 10/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election of Species XVI (FIGS. 58-75) in the reply filed on 12/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Allowable Subject Matter
Claims 1, 3, 7-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 2013/0130798 (Nir et al.). 
Regarding independent claim 1, Nir et al. discloses an item of exercise equipment (abstract, embodiment of FIGS. 1-11), comprising: a frame 1012 configured to support a user (FIGS. 1-2); a user input arrangement 1020 movably mounted to the frame 1012 for enabling a user to apply input forces during exercise (FIGS. 1-2); a support arrangement 1026 with which the frame 1012 is engaged and that supports the frame 1012 above a support surface (FIGS. 1-2), wherein the support arrangement 1026 is configured to provide movement of the frame 1012 in a fore-aft direction in response to input forces applied to the frame by the user (FIGS. 3B-3C); and a neutral biasing arrangement 1042 for biasing the frame toward a fore-aft neutral position and a tilting neutral position (FIGS. 10-11); wherein the support arrangement 1026 is further configured to provide tilting movement of the frame 1012 about a tilt axis that extends primarily in the fore-aft direction (FIGS. 4B-4C); wherein the neutral biasing arrangement 1042 comprises a first biasing arrangement 1042 for biasing the frame toward the fore-aft neutral position and a second biasing arrangement 1042 for biasing the frame 1012 toward a tilt neutral position (FIGS. 10-11), 
However, Nir et al. fails to disclose wherein the frame is engaged with the support arrangement via engagement of a pair of rollers with a pair of support members, wherein the 
There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nir et al. to arrive at the claimed invention.
Independent claim 15 is allowed for substantially the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784